      Case 18-27214                 Doc 21        Filed 12/28/18 Entered 12/28/18 23:34:09                   Desc Imaged
                                                  Certificate of Notice Page 1 of 4
Information to identify the case:
Debtor 1              ELENOR BELTRAN                                              Social Security number or ITIN   xxx−xx−3385
                      First Name   Middle Name   Last Name                        EIN    _ _−_ _ _ _ _ _ _
Debtor 2                                                                          Social Security number or ITIN _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)
                                                                                  EIN    _ _−_ _ _ _ _ _ _
United States Bankruptcy Court Northern District of Illinois

Case number: 18−27214



Order of Discharge                                                                                                         12/15


IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

           ELENOR BELTRAN

                                                                          For the court: Jeffrey P. Allsteadt, Clerk
           December 26, 2018                                                             United States Bankruptcy Court


Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case,                           This order does not prevent debtors from paying
and it does not determine how much money, if                             any debt voluntarily or from paying reaffirmed
any, the trustee will pay creditors.                                     debts according to the reaffirmation agreement.
                                                                         11 U.S.C. § 524(c), (f).
Creditors cannot collect discharged debts
This order means that no one may make any                                Most debts are discharged
attempt to collect a discharged debt from the                            Most debts are covered by the discharge, but not
debtors personally. For example, creditors                               all. Generally, a discharge removes the debtors'
cannot sue, garnish wages, assert a deficiency,                          personal liability for debts owed before the
or otherwise try to collect from the debtors                             debtors' bankruptcy case was filed.
personally on discharged debts. Creditors cannot
contact the debtors by mail, phone, or otherwise                         Also, if this case began under a different chapter
in any attempt to collect the debt personally.                           of the Bankruptcy Code and was later converted
Creditors who violate this order can be required                         to chapter 7, debts owed before the conversion
to pay debtors damages and attorney's fees.                              are discharged.

However, a creditor with a lien may enforce a                            In a case involving community property: Special
claim against the debtors' property subject to that                      rules protect certain community property owned
lien unless the lien was avoided or eliminated.                          by the debtor's spouse, even if that spouse did
For example, a creditor may have the right to                            not file a bankruptcy case.
foreclose a home mortgage or repossess an
automobile.

                                                                                        For more information, see page 2 >




Official Form 318                                            Order of Discharge                               page 1
    Case 18-27214         Doc 21     Filed 12/28/18 Entered 12/28/18 23:34:09           Desc Imaged
                                     Certificate of Notice Page 2 of 4




Some debts are not discharged                             Also, debts covered by a valid reaffirmation
Examples of debts that are not discharged are:            agreement are not discharged.

     ♦ debts that are domestic support                    In addition, this discharge does not stop
       obligations;                                       creditors from collecting from anyone else who is
                                                          also liable on the debt, such as an insurance
                                                          company or a person who cosigned or
     ♦ debts for most student loans;                      guaranteed a loan.


     ♦ debts for most taxes;
                                                           This information is only a general summary
     ♦ debts that the bankruptcy court has                 of the bankruptcy discharge; some
       decided or will decide are not discharged           exceptions exist. Because the law is
       in this bankruptcy case;                            complicated, you should consult an
                                                           attorney to determine the exact effect of the
                                                           discharge in this case.
     ♦ debts for most fines, penalties,
       forfeitures, or criminal restitution
       obligations;

     ♦ some debts which the debtors did not
       properly list;


     ♦ debts for certain types of loans owed to
       pension, profit sharing, stock bonus, or
       retirement plans; and


     ♦ debts for death or personal injury caused
       by operating a vehicle while intoxicated.




Official Form 318                             Order of Discharge                           page 2
        Case 18-27214        Doc 21    Filed 12/28/18 Entered 12/28/18 23:34:09             Desc Imaged
                                       Certificate of Notice Page 3 of 4
                                      United States Bankruptcy Court
                                      Northern District of Illinois
In re:                                                                                  Case No. 18-27214-JSB
ELENOR BELTRAN                                                                          Chapter 7
         Debtor
                                        CERTIFICATE OF NOTICE
District/off: 0752-1           User: admin                  Page 1 of 2                   Date Rcvd: Dec 26, 2018
                               Form ID: 318                 Total Noticed: 50


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Dec 28, 2018.
db             +ELENOR BELTRAN,    5820 OAKWOOD DRIVE #5H,     Lisle, IL 60532-2954
27114265       +ARS Dept #110840,    PO BOX 1259,    Oaks, PA 19456-1259
27114267       +ATG Credit LLC,    PO BOX 14895,    Chicago, IL 60614-8542
27114268       +ATG Credit LLC,    DEPT 467,    PO BOX 4115,    Concord, CA 94524-4115
27114269       +ATG DEPT 467,    PO BOX 4115,    Concord, CA 94524-4115
27114270        Best Egg,   PO Box 3999,     Saint Joseph, MO 64503-0999
27114271       +Bmw Bank Of North Amer,    2735 E Parleys Ways Ste,     Salt Lake City, UT 84109-1666
27114279       +CITI,   PO BOX 790040,    Saint Louis, MO 63179-0040
27114284       +CVS/Specialty,    PO BOX 99778,    Chicago, IL 60696-7578
27114280       +Citibank/Shell Oil,    Citicorp Srvs/ Centralized BK,      Po Box 790040,
                 St Louis, MO 63179-0040
27114282       +City of Chicago,    Dept of Finance,    PO BOX 8236,    Chicago, IL 60680-8211
27114283       +Cross River Bank,    885 Teaneck Road,     Teaneck, NJ 07666-4505
27114285       +DuPage Medical Group,    15921 Collections Center Drive,     Chicago, IL 60693-0159
27114291       +FOUR LAKES CONDOMINIUM ASSOCIATIONS,     c/o EPI mANAGEMENT,    14032 S. Kostner AVe, Suite M,
                 IL 60418-2286
27114288       +FedLoan Servicing,    Attention: Bankruptcy,     Po Box 69184,    Harrisburg, PA 17106-9184
27114289       +FedLoan Servicing,    Po Box 60610,    Harrisburg, PA 17106-0610
27114290        Foot and Ankle Wellness Center,     ATTN #15013R,    PO BOX 14000,    Belfast, ME 04915-4033
27114292       +Keay & Costello,    128 S. County Farm Rd,     Suite D,   Wheaton, IL 60187-2400
27114293        Marianjoy Medical Group,     PO BOX 83166,    Chicago, IL 60691-0166
27114294       +Naperville Radiologists,     801 S Washington St,    Naperville, IL 60540-7430
27114295       +National Payment Services,     Mail Code OH1-1272,    PO Box 182223,    Columbus, OH 43218-2223
27114296       +One Advantage LLC,    1232 W State Rd 2,     La Porte, IN 46350-5469
27114297       +One Advantage, LLC,    PO BOX 23920,    Belleville, IL 62223-0920
27114298        Phillips & Cohen Associates, Ltd.,     Mail Stop: 979,    1002 Justison St,
                 Wilmington, DE 19801-5148
27114300       +Radius Global Solutions LLC,     PO BOX 390846,    Minneapolis, MN 55439-0846
27114304       +SST/Best Egg,    Attn: Bankruptcy,    4315 Pickett Rd,    Saint Joseph, MO 64503-1600
27114301       +Scheck & Siress Prosthetics,     ATTN-LINDA,    1S376 Summit Ave - Court E,
                 Oakbrook Terrace, IL 60181-3985
27114302       +Shapiro & Kreisman,    2121 Waukegan Road,     suite 301,   Bannockburn, IL 60015-1831
27114303        Sprint,   PO BOX 629023,     El Dorado Hills, CA 95762-9023
27114305       +United Collection Bureau, Inc.,     5620 Southwyck Blvd - Suite 206,     Toledo, OH 43614-1501
27114306       +United Recovery Service, LLC,     18525 Torrence Ave Suite C-6,     Lansing, IL 60438-2891
27114307        Village Eyecare,    1243 S Wabash Ave,     Chicago, IL 60605-2473
27253415       +Wells Fargo Bank, N.A.,    c/o McCalla Raymer Leibert Pierce, LLC,      Bankruptcy Department,
                 1 N. Dearborn Suite 1200,     Chicago, IL 60602-4337
27114309        Wells Fargo Home Mortgage,     Written Correspondence Resolutions,     Mac#2302-04e,
                 DesMoines, IA 50306

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr             +EDI: QBPHELMS.COM Dec 27 2018 05:03:00      Brenda Porter Helms, ESQ,    The Helms Law Firm, P.C.,
                 3400 West Lawrence,    Chicago, IL 60625-5104
27114264        E-mail/Text: bankruptcy@alliantcreditunion.com Dec 26 2018 23:56:47       Alliant Credit Union,
                 PO BOX 66945,    11545 W Touhy Ave,   Chicago, IL 60666-0945
27114266        EDI: ARSN.COM Dec 27 2018 05:03:00      ARS National Services Inc,    PO BOX 469046,
                 Escondido, CA 92046-9046
27130176       +EDI: AISACG.COM Dec 27 2018 05:03:00      BMW Bank of North America,
                 AIS Portfolio Services, LP,    4515 N Santa Fe Ave. Dept. APS,    Oklahoma City, OK 73118-7901
27114272        EDI: BMW.COM Dec 27 2018 05:03:00      BMW Financial Services,    Attn: Bankruptcy Department,
                 Po Box 3608,   Dublin, OH 43016
27114273        EDI: BMW.COM Dec 27 2018 05:03:00      Bmw Financial Services,    5515 Parkcenter Cir,
                 Dublin, OH 43017
27114275        EDI: CAPITALONE.COM Dec 27 2018 05:03:00       Capital One,   15000 Capital One Dr,
                 Richmond, VA 23238
27114274       +EDI: CAPITALONE.COM Dec 27 2018 05:03:00       Capital One,   Attn: Gen Corr/Bankruptcy,
                 Po Box 30285,    Salt Lake City, UT 84130-0285
27114276       +EDI: CHASE.COM Dec 27 2018 05:03:00      Chase Bank,    Mail Code OH1-1272,
                 340 S Cleveland Ave., Bldg. 370,    Westerville, OH 43081-8917
27114277       +EDI: CHASE.COM Dec 27 2018 05:03:00      Chase Card Services,    Attn: Correspondence Dept,
                 Po Box 15298,    Wilmington, DE 19850-5298
27114278       +EDI: CHASE.COM Dec 27 2018 05:03:00      Chase Card Services,    Po Box 15298,
                 Wilmington, DE 19850-5298
27114281       +EDI: CITICORP.COM Dec 27 2018 05:03:00      Citibank/Shell Oil,    Po Box 6497,
                 Sioux Falls, SD 57117-6497
27114286        E-mail/Text: bankruptcy@edward.org Dec 26 2018 23:56:47       Edward Hospital,    PO BOX 4207,
                 Carol Stream, IL 60197-4207
27114287       +E-mail/Text: bankruptcy@edward.org Dec 26 2018 23:56:48       Edward Hospital,
                 Patient Accounts Dept,    801 S Washington St,    Naperville, IL 60540-7430
27114299        EDI: PRA.COM Dec 27 2018 05:03:00      Portfolio Recovery Associates, LLC,     PO BOX 12914,
                 Norfolk, VA 23541
27114308       +EDI: WFFC.COM Dec 27 2018 05:03:00      Wells Fargo Home Mor,    8480 Stagecoach Cir,
                 Frederick, MD 21701-4747
          Case 18-27214            Doc 21       Filed 12/28/18 Entered 12/28/18 23:34:09                         Desc Imaged
                                                Certificate of Notice Page 4 of 4


District/off: 0752-1                  User: admin                        Page 2 of 2                          Date Rcvd: Dec 26, 2018
                                      Form ID: 318                       Total Noticed: 50


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
                                                                                            TOTAL: 16

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Dec 28, 2018                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on December 26, 2018 at the address(es) listed below:
              Brenda Porter Helms, ESQ   brenda.helms@albanybank.com, bhelms@ecf.epiqsystems.com
              Dana N O’Brien   on behalf of Creditor   WELLS FARGO BANK, N.A. dana.obrien@mccalla.com,
               NDistrict@mccalla.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
              Richard L Hirsh   on behalf of Debtor 1 ELENOR BELTRAN richala@sbcglobal.net,
               rlhpc2@sbcglobal.net
              Toni Townsend    on behalf of Creditor   WELLS FARGO BANK, N.A. toni.townsend@mccalla.com,
               northerndistrict@mccalla.com
                                                                                            TOTAL: 5
